Citation Nr: 0636470	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-15 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for right knee 
degenerative joint disease (DJD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1974 to 
June 1980.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran requested a Board videoconference hearing in his 
March 2004 substantive appeal.  However, he failed to report 
for the hearing scheduled in September 2006.  Therefore, the 
Board hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2006).


FINDING OF FACT

There is no evidence of a chronic right knee or heart 
disorder in service or for many years thereafter, and no 
competent evidence of a nexus between the veteran's current 
right knee and heart conditions and his period of active 
military service from July 1974 to June 1980.    


CONCLUSIONS OF LAW

1.  Service connection for right knee DJD is not established.  
38 U.S.C.A. §§ 1101(3), 1110, 1131, 1112(a), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2006).

2.  Service connection for a heart condition is not 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006)  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, the veteran has 
been most recently diagnosed with right knee DJD.  See VA X-
ray reports dated November 2000 and July 2001.  With regard 
to his heart condition claim, the veteran has been diagnosed 
with left ventricular mural thrombus and coronary artery 
disease.  See VA heart examination dated May 2002 and VA 
treatment record dated February 2003.  Based on the above, 
the evidence clearly demonstrates current right knee and 
heart conditions.  

According to his various statements, the veteran asserts that 
his right knee DJD is related to a right knee injury he 
sustained during service while parachute jumping in 1978.  As 
to his heart condition, the veteran contends that his current 
diagnoses stem from a diagnosis of left bundle branch block 
in October 1979 during service.  

Specifically, with regard to his heart condition, an October 
1979 electrocardiogram in the service medical records (SMRs) 
revealed a left bundle branch block.  SMRs also record 
complaints of chest pains in January, March, and October of 
1976.  However, these chest pains were attributed to an upper 
respiratory infection. Importantly, there was no other 
complaint, treatment, or diagnosis of a heart condition 
during service.  Thus, the Board finds that the SMRs, as a 
whole, provide very negative evidence against a finding for a 
chronic heart condition in service.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.

As to his right knee arthritis, despite the veteran's 
contentions, a review of the veteran's SMRs shows no evidence 
of any complaint, treatment, or diagnosis of a right knee 
condition during service.  38 C.F.R. § 3.303(b).  SMRs are 
also negative for evidence of any injury due to a parachute 
jump.  Thus, even if the Board assumes the veteran somehow 
injured his knee during service, the undersigned must find 
that the SMRs, as a whole, provide negative evidence against 
the right knee claim.     

Post-service, VA treatment records from 1999 and 2000 are the 
first medical evidence of any complaint concerning a right 
knee or heart condition in the claims folder, approximately 
twenty years after discharge from service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

Although the veteran asserted that he was treated for a right 
knee condition immediately after service at a military air 
force base, two attempts by the RO to obtain these records 
yielded a negative reply.  Therefore, service connection may 
not be established for either condition based on chronicity 
in service or post-service continuity of symptomatology for 
disorder seen in service. 38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.  It follows that the presumption of in-
service incurrence for right knee arthritis is also not for 
application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).  

As to his right knee claim, there is no competent evidence of 
a nexus between the veteran's current right knee DJD and his 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In this 
regard, VA treatment records record an oral history of a 
parachute injury as stated by the veteran.  Evidence that is 
simply information recorded by a medical examiner, unenhanced 
by any medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  In this regard, although VA physicians 
record the veteran's assertions regarding this injury, there 
is no actual statement by a medical professional relating 
this alleged injury to his current right knee DJD.  

Turning to his heart condition claim, the Board acknowledges 
that the veteran submitted a February 2003 treatment note of 
a VA physician who opines that the veteran's in-service left 
bundle branch block is "as likely as not related" to his 
current coronary artery disease.  In contrast, a May 2002 VA 
heart examiner opines that it would only be "speculation" 
to link his in-service heart condition to his current, 
distinct heart conditions.      
  
The Boards notes that in evaluating the probative value of 
competent medical evidence, the U.S. Court of Appeals for 
Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board finds the opinion of the May 2002 VA heart 
examiner, who is a specialist in cardiovascular diseases, to 
be particularly persuasive.  The May 2002 examiner, after a 
review of the claims folder, provides a basis for his opinion 
when he states that the veteran's in-service and current 
heart conditions can be of a different etiology.  The 
examiner also indicates that there were no specific symptoms 
of the current diagnosis of coronary artery disease while in 
service.  He also emphasizes the 20-year separation between 
the in-service and post-service conditions.  Finally, he 
discusses the veteran's smoking habit since age 17 as an 
intercurrent risk factor for his current heart conditions.  
Overall, this opinion was thorough, supported by an 
explanation, based on a review of the claims folder, and 
supported by the evidence of record that first showed 
treatment for a heart condition 20 years after service.  The 
service and post-service medical record also fully supports 
this finding.

In contrast, the February 2003 VA physician provides no basis 
for his opinion.    Although he reviewed the SMRs the veteran 
submitted to him, there is no indication he reviewed the 
entire claims folder showing no treatment for the veteran's 
current heart condition for 20 years after service.  His 
opinion is of limited probative value in comparison to the 
more thorough opinion of the VA heart examiner, and is simply 
not supported by the evidence of record.    

Post-service medical records, as a whole, provide very 
negative evidence against both claims as these records 
indicate current right knee and heart conditions that began 
decades after service with no connection to service. 

The veteran and his representative's lay opinion, offered 
without the benefit of medical education or training, that 
his current right knee and heart conditions are related to 
service is not competent evidence.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  
38 U.S.C.A. § 5107(b).  See Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  Accordingly, the veteran's claims are denied. 

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by VCAA 
letters dated in April 2002 and December 2005, the RO advised 
the veteran of the evidence needed to substantiate his claims 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With regard to the final fourth element of notice, the 
December 2005 VCAA letter specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004).  The Board finds no harm to the veteran in giving him 
more notice following the adverse rating action.  

The Board observes that the RO issued its initial VCAA notice 
in April 2002, before the June 2002 adverse determination on 
appeal.  Pelegrini, 18 Vet. App. at 120.  Although the RO 
provided the veteran with supplemental information in the 
December 2005 VCAA letter, there is no indication or 
allegation that doing so resulted in prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In March 2006 and August 2006, the RO provided the veteran 
with the notice required in the recent case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board again finds 
that any deficiency in the timing of this notice is harmless 
error.

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content or timing of these notices is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that although the Board erred 
by relying on various post-decisional documents to conclude 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case.)  

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs, relevant VA outpatient treatment 
records, and a VA heart examination.  The veteran has not 
identified and authorized VA to obtain any additional private 
records.
  
VA's duty to assist includes obtaining records of relevant VA 
medical treatment identified by the veteran.  VA must 
continue to obtain such records unless it is documented that 
the records do not exist or that further efforts would be 
futile.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), 
(c)(3) (2006).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive knowledge of evidence 
generated by VA).  In this case, the veteran and his spouse 
indicated that the veteran was treated for a right knee 
injury immediately after service in 1980 at a military air 
force base.  The RO specifically searched for these records 
under the veteran's name and under the name of his ex-spouse 
since the veteran was listed as her dependent after military 
service.  Despite the attempts to obtain these records, the 
RO received negative replies in May 2002 and December 2004 
that such records were not available.  Consequently, while 
additional attempts to obtain these records can always be 
undertaken, the Board finds that such an additional attempt, 
in light of the extensive efforts already performed in this 
case, cannot be justified.

It is important for the veteran to understand that even 
assuming this treatment, the Board would find against this 
claim in light of the highly probative negative evidence 
cited above. 

With regard to the veteran's request for VA etiological 
examinations for both conditions on appeal, particularly 
regarding the knee, under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 C.F.R.  
§ 3.159(c)(4)(i).  Simply stated, the standards of McLendon 
are not met in this case.  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion on when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 
Specifically, as to the right knee arthritis claim, SMRs are 
negative for any right knee injury during service.  Further, 
post-service records do not show any nexus between service 
and current right knee arthritis, and actually provide 
evidence against such a connection.  With respect to his 
heart claim, the Board finds that the May 2002 VA heart 
examination provides the basis to fully adjudicate this 
claim.  A further examination would serve no constructive 
purpose.  As a whole, service and post-service medical 
records provide no basis to grant both claims, and in fact 
provide evidence against the claims, such that no basis for 
further VA examinations is warranted. 

Therefore, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for a heart condition is denied. 

Service connection for right knee DJD is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


